DISMISS and Opinion Filed May 27, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00347-CV

                  IN THE INTEREST OF A.B.K., A CHILD

               On Appeal from the 470th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 470-56492-2020

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                           Opinion by Justice Osborne
      Before the Court is appellant’s motion to dismiss this restricted appeal. We

grant the motion and dismiss the appeal.




210347f.p05                                /Leslie Osborne//
                                           LESLIE OSBORNE
                                           JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

IN THE INTEREST OF A.B.K., A                On Appeal from the 470th Judicial
CHILD                                       District Court, Collin County, Texas
                                            Trial Court Cause No. 470-56492-
No. 05-21-00347-CV                          2020.
                                            Opinion delivered by Justice Osborne.
                                            Justices Pedersen, III and Nowell
                                            participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee the Texas Department of Family and
Protective Services recover its costs of this appeal from appellant James Edward
Moya, Jr.


Judgment entered this 27th day of May, 2021.




                                      –2–